DETAILED ACTION
This communication is in response to Applicant’s Request for Continued Examination (RCE) filed on 05/02/2022. Claims 1, 3, 7, 9, 12 and 14 have been amended. Claims 1-17 are pending and directed towards method, system and program product for PREDICTIVE SCHEDULED ANTI-VIRUS SCANNING. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on September 20, 2021 with respect to 35 U.S.C. 102 and 103 rejections have been fully considered but they are not persuasive.
Applicant argues that the secondary reference does not teach the newly added limitation “the plurality of stored files are ordered according to at least one parameter that is identified using a machine learning module trained to analyze the plurality of parameters and the association between the one or more files and the previous access request”
The specification explicitly shows that the machine learning module 142 is used to predict interrelationships between stored files (predictive algorithms are used to evaluate historical data related to interrelationships between files stored on a distributed file system. These interrelationships could be established using machine learning in some instances. Interrelationships could be determined by evaluating, for example, and without limitation, a sequence of repetitive file calls made by a user or an application. Spec, para [0025]), and to analyze parameters stored in the heuristics data set 144 in order to sort and create a predictive scheduled scan queue 244 (parameters are analyzed by machine learning so that scheduled antivirus scanning can be intelligently conducted. Spec, para [0011]) (parameters can be stored in a heuristics data set 144. A machine learning module 142 could be used to evaluate the heuristics data set 144 in order to create 312 a predictive scheduled scan queue 244. Spec, para [0037]). 
The primary reference Costea, teaches creating a scheduled scan queue and organize them based on different parameters and the likelihood of pervious access request (the efficient scan module 114 causes data that is likely to be scanned [likelihood of being called] for malware to be loaded into system memory before the data is needed [predictive]. Costea, para [0055]) (in anticipation that another scan of the file will be needed, the database (e.g., the persistent data store 116) is queried and the segments of data that were previously accessed when a scan occurred are loaded into system memory before the data is needed. Costea, para [0056]) (schedule files to be scanned in an order that maximizes resource utilization of the computer. Costea, para [0044]) (the efficient scan module 114 arranges the order in which files will be scanned for malware that optimizes the use of computer resources. Costea, para [0045]) (the files are separated based on file type [parameter]. Costea, para [0046])
The secondary reference Lockett, was merely included to show that identifying parameters and sorting files can be done using machine learning models (an Asynchronous and Interactive Machine Learning (AIML) system sorts documents or data objects for legal review during legal discovery according to a predicted likelihood that a reviewer will apply one or more tags to the document or data object. Lockett, Col. 3 Lines 4-8) (the AIML system can highlight sections of a data object to show to users the factors that induced machine learning model 113 to recommend a particular tag target. This highlighting identifies which input features to the neural network model were determined to be most salient or meaningful during a classification process. In some instances, when salient input features occur within the main text or body of a document object, then the AIML system highlights the most salient sequence of text and renders the data object with the highlighted text. Lockett, Col. 10 lines 39-48).
Therefore, the combination of Costea, Oleg and Lockett teach the newly added limitation “the plurality of stored files are ordered according to at least one parameter that is identified using a machine learning module trained to analyze the plurality of parameters and the association between the one or more files and the previous access request”.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 4, 7-9, 10, 12-14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Costea et al. US 2006/0288416 A1 (hereinafter “Costea”) in view of Oleg et al. RU-2491611-C2 (hereinafter “Oleg”) and further in view of Lockett. US 10,108,902 B1.

As per claim 1, Costea teaches a method comprising: 
evaluating at a node of a distributed file system a plurality of parameters, each parameter being associated with a respective plurality of files stored in the distributed file system (Units of data typically known as pages are prioritized with a value/score that is computed using a variety of factors [parameters], including the frequency of use, time of last use, ease of data transfer and other context-based information. Costea, para [0032]) (The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in local and/or remote computer storage media. Costea, para [0020]), 
the distributed file system further comprising a predictive scan queue (an optimized scanning pattern 600 […] computer-readable medium 500 and data segments 502, 504, 506, and 508 […] the efficient scan module 114 causes data that is likely to be scanned for malware to be loaded into system memory before the data is needed. Costea, para [0055] Fig. 6), 
the predictive scan queue containing one or more files having a statistically significant likelihood of being called based on an association between the one or more files and a previous access request (the efficient scan module 114 causes data that is likely to be scanned [likelihood of being called] for malware to be loaded into system memory before the data is needed [predictive]. Costea, para [0055]) (in anticipation that another scan of the file will be needed, the database (e.g., the persistent data store 116) is queried and the segments of data that were previously accessed when a scan occurred are loaded into system memory before the data is needed. Costea, para [0056]); 
creating a sequentially ordered list of the plurality of stored files based on the plurality of parameters, (schedule files to be scanned in an order that maximizes resource utilization of the computer. Costea, para [0044]) (the efficient scan module 114 arranges the order in which files will be scanned for malware that optimizes the use of computer resources. Costea, para [0045]) (the files are separated based on file type [parameter]. Costea, para [0046]);
Costea does not explicitly teach an ordered scan queue; storing the sequentially ordered list of the plurality of stored files in the ordered scan queue; and performing a scheduled anti-virus scan on the plurality of stored files according to the sequential order of the list. 
	However, Oleg teaches an ordered scan queue (ordered scan queue. Oleg Fig. 2 element 130);
storing the sequentially ordered list of the plurality of stored files in the ordered scan queue (form a scan queue in accordance with the assigned priorities, and transfer the constructed queue to the malware detection device. Oleg, Page 3, para [0005]); and 
performing a scheduled anti-virus scan on the plurality of stored files according to the sequential order of the list (conduct an anti-virus scan of the scan queue in accordance with the scan method assigned to each object. Oleg, Page 3, para [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Costea to add the teachings of Oleg. One would be motivated to do so to enhance the efficiency and the security of the system by prioritizing antivirus scanning for objects. (Oleg, abstract)
Costea does not explicitly teach wherein the plurality of stored files are ordered according to at least one parameter that is identified using a machine learning module trained to analyze the plurality of parameters and the association between the one or more files and the previous access request. 
However, Lockett teaches wherein the plurality of stored files are ordered according to at least one parameter that is identified using a machine learning module trained to analyze the plurality of parameters and the association between the one or more files and the previous access request (an Asynchronous and Interactive Machine Learning (AIML) system sorts documents or data objects for legal review during legal discovery according to a predicted likelihood that a reviewer will apply one or more tags to the document or data object. Lockett, Col. 3 Lines 4-8) (the AIML system can highlight sections of a data object to show to users the factors that induced machine learning model 113 to recommend a particular tag target. This highlighting identifies which input features to the neural network model were determined to be most salient or meaningful during a classification process. In some instances, when salient input features occur within the main text or body of a document object, then the AIML system highlights the most salient sequence of text and renders the data object with the highlighted text. Lockett, Col. 10 lines 39-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Costea and Oleg in view of Lockett. One would be motivated to do so to enhance the efficiency of the system by using a machine learning model to order the files for scanning.

As per claims 2, 8 and 13, Costea, Oleg and Lockett teach the method according to claims 1,7 and 12, wherein the plurality of parameters are stored in a heuristics data set (the efficient scan module 114 may also be implemented with a software system that uses heuristics to "pre-fetch" data into system memory in anticipation that a user will cause an application program to be executed. Costea, para [0043]).

As per claims 3, 9 and 14, Costea, Oleg and Lockett teach the method of claims 1, 7 and 12. Costea and Oleg do not explicitly teach wherein a machine learning module analyzes the plurality of parameters in order to create the predictive scan queue and create an order of the sequentially ordered list.
However, Lockett teaches wherein a machine learning module analyzes the plurality of parameters in order to create the predictive scan queue and create an order of the sequentially ordered list (an Asynchronous and Interactive Machine Learning (AIML) system sorts documents or data objects for legal review during legal discovery according to a predicted likelihood that a reviewer will apply one or more tags to the document or data object. Lockett, Col. 3 Lines 4-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Costea in view of Lockett. One would be motivated to do so to enhance the efficiency of the system by ordering the files for scanning.

As per claims 4, 10 and 15, Costea, Oleg and Lockett teach the method according to claims 1, 7 and 12, wherein the parameter is one or more of: an access frequency for one of the stored files, a date of a last access request for one of the stored files, a time of a last access request for one of the stored files, a file extension for one of the stored files, a true type for one of the stored files, a hash value for one of the stored files, a reputation for one of the stored files, a publisher for one of the stored files, a size for one of the stored files, an access zone for one of the stored files, a base directory for one of the stored files, a permission bit for one of the stored files, a creation time for one of the stored files, a last modification time for one of the stored files, or a last definition update time for one of the stored files (Units of data typically known as pages are prioritized with a value/score that is computed using a variety of factors, including the frequency of use, time of last use, ease of data transfer and other context-based information. Costea, para [0032]).

As per claims 7 and 12, Costea teaches a system comprising at least one storage device and at least one hardware processor, and a non-transitory computer readable medium with program instructions stored thereon the program instructions when executed by a processor cause the processor (the present invention may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer […] program modules may be located in local and/or remote computer storage media. Costea, para [0020]) to: 
evaluate at a node of a distributed file system a plurality of parameters, each parameter being associated with a respective plurality of files stored in the distributed file storage system (Units of data typically known as pages are prioritized with a value/score that is computed using a variety of factors [parameters], including the frequency of use, time of last use, ease of data transfer and other context-based information. Costea, para [0032]) (The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in local and/or remote computer storage media. Costea, para [0020]), 
the distributed file system further comprising a predictive scan queue (an optimized scanning pattern 600 […] computer-readable medium 500 and data segments 502, 504, 506, and 508 […] the efficient scan module 114 causes data that is likely to be scanned for malware to be loaded into system memory before the data is needed. Costea, para [0055] Fig. 6), 
the predictive scan queue containing one or more files having a statistically significant likelihood of being called based on an association between the one or more files and a previous access request (the efficient scan module 114 causes data that is likely to be scanned [likelihood of being called] for malware to be loaded into system memory before the data is needed [predictive]. Costea, para [0055]) (in anticipation that another scan of the file will be needed, the database (e.g., the persistent data store 116) is queried and the segments of data that were previously accessed when a scan occurred are loaded into system memory before the data is needed. Costea, para [0056]); 
create a prioritized list of the plurality of stored files based on the plurality of parameters (schedule files to be scanned in an order that maximizes resource utilization of the computer. Costea, para [0044]) (the efficient scan module 114 arranges the order in which files will be scanned for malware that optimizes the use of computer resources. Costea, para [0045]) (the files are separated based on file type [parameter]. Costea, para [0046]), 
Costea does not explicitly teach an ordered scan queue; wherein the plurality of stored files are ordered sequentially according to a size of at least one parameter; store the sequentially ordered list of the plurality of stored files in the ordered scan queue; and perform a scheduled anti-virus scan on the plurality of stored files according to the sequential order of the prioritized list. 
	However, Oleg teaches an ordered scan queue (ordered scan queue. Oleg Fig. 2 element 130);
wherein the plurality of stored files are ordered sequentially according to a size of at least one parameter (the priority of anti-virus scanning of a certain number of files contained in a directory can be selected based on file parameters: alphabetically in accordance with file names, by the time files are created or modified, or by file size. Oleg, page 1 para [0004]);
store the sequentially ordered list of the plurality of stored files in the ordered scan queue (form a scan queue in accordance with the assigned priorities, and transfer the constructed queue to the malware detection device. Oleg, Page 3, para [0005]); and 
perform a scheduled anti-virus scan on the plurality of stored files according to the sequential order of the prioritized list (conduct an anti-virus scan of the scan queue in accordance with the scan method assigned to each object. Oleg, Page 3, para [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Costea to add the teachings of Oleg. One would be motivated to do so to enhance the efficiency and the security of the system by prioritizing antivirus scanning for objects. (Oleg, abstract)
Costea does not explicitly teach the predictive scan queue being created using a machine learning module trained to analyze the plurality of parameters and the association between the one or more files and the previous access request;
However, Lockett teaches the predictive scan queue being created using a machine learning module trained to analyze the plurality of parameters and the association between the one or more files and the previous access request (an Asynchronous and Interactive Machine Learning (AIML) system sorts documents or data objects for legal review during legal discovery according to a predicted likelihood that a reviewer will apply one or more tags to the document or data object. Lockett, Col. 3 Lines 4-8) (the AIML system can highlight sections of a data object to show to users the factors that induced machine learning model 113 to recommend a particular tag target. This highlighting identifies which input features to the neural network model were determined to be most salient or meaningful during a classification process. In some instances, when salient input features occur within the main text or body of a document object, then the AIML system highlights the most salient sequence of text and renders the data object with the highlighted text. Lockett, Col. 10 lines 39-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Costea and Oleg in view of Lockett. One would be motivated to do so to enhance the efficiency of the system by using a machine learning model to order the files for scanning.

Claims 5-6, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Costea et al. US 2006/0288416 A1 (hereinafter “Costea”) ”) in view of Oleg et al. RU-2491611-C2 (hereinafter “Oleg”) and further in view of Lockett. US 10,108,902 B1 and further in view of Lucas et al. US 6,968,461 B1 (hereinafter “Lucas”)

As per claims 5, 11 and 16, Costea, Oleg and Lockett teach the method according to claims 1, 7 and 12. Costea and Oleg do not explicitly teach that the method further comprising stopping the scheduled anti-virus scan once a threshold condition has been met.
However, Lucas teaches stopping the scheduled anti-virus scan once a threshold condition has been met (The calculated ratio is compared with a threshold ratio value at step 58 and if the threshold ratio value is exceeded, then the result of the determination is to stop the scan. Lucas, Col. 5 lines 13-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Costea in view of Lucas to add the step of stopping the scheduled anti-virus scan once a threshold condition has been met. One would be motivated to do so to enhance the efficiency and the security of the system by stop scanning when a condition is met prior to completion. (Lucas, Col. 2 lines 4-10) 

As per claims 6 and 17, Costea, Oleg and Lockett in view of Lucas teaches the method according to claims 5 and 16. They do not explicitly teach wherein the threshold is one or more of the following: a total runtime amount, a total number of files to scan, a total percentage of files to scan, a total amount of resource consumption, a maximum real-time file access value, or a maximum real-time file usage value.
However, Lucas teaches wherein the threshold is one or more of the following: a total runtime amount, a total number of files to scan, a total percentage of files to scan, a total amount of resource consumption, a maximum real-time file access value, or a maximum real-time file usage value (a ratio of this total data processed so far compared to the file size of the computer file being scanned is calculated. Lucas, Col. 5 lines 11-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Costea in view of Lucas. One would be motivated to do so to enhance the efficiency and the security of the system by stop scanning when a condition is met prior to completion. (Lucas, Col. 2 lines 4-10)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492